IN THE COURT OF APPEALS FOR THE STATE OF WASHINGTON


 DEPARTMENT OF LABOR &                                                                    )   No. 80090-6-I
 INDUSTRIES,                                                                              )
                                                                                          )   DIVISION ONE
                                                       Appellant,                         )
                                         v.                                               )   UNPUBLISHED OPINION
                                                                                          )
 ELLEN WRIGHT,                                                                            )
                                                       Respondent.                        )   FILED: February 18, 2020
_______________________________________________________________________________________   )
                ANDRUS, J.               —       The Department of Labor and Industries (Department)

  appeals a superior court ruling that employer Holly Ridge Center, Inc. is entitled to

  wage reimbursement under RCW 51.32.090’s Stay-at-Work Program after

  obtaining retroactive medical approval of the description of the light duty job it

  offered to its injured employee, Ellen Wright.

                This court addressed the identical issue in Department of Labor and

  Industries v. Briseno, No. 79395-1-I (VVash. Ct. App. Feb. 18, 2020). There, we

  determined that the statute is ambiguous and looked to the legislative history of

  the Stay-at-Work Program to discern the legislature’s intent. We concluded that in

  light of the legislature’s stated goals, RCW 51.32.090 does not render an employer

  ineligible for wage reimbursement if it obtains retroactive approval of a specific light

  duty job description, as long as the injured employee has been medically released

  to perform light duty work before he or she begins that work.
No. 80090-6-1/2

          Here, Wright’s medical providers released her to perform light duty work, if

available, with restrictions. Wright began working a light duty job consistent with

these restrictions shortly thereafter. Because it is undisputed that Holly Ridge

Center obtained retroactive medical approval of a written specific job description

of the light duty work Wright had been offered and had been performing and

because Wright had been medically released to perform light duty work before she

began the work, we affirm the trial court’s order directing the Department to

reimburse Holly Ridge Center.

          Affirmed.




WE CONCUR:
                                                     ___
                                                                       —a
 4   ~-
          9 /                                             //
                                                                      F




                                         -2-